Title: From Thomas Jefferson to Parent, 21 July 1787
From: Jefferson, Thomas
To: Parent (Parant), M.



à Paris ce 21. Juillet 1787.

Les six paniers de vin rouge et blanc sont arrivés Monsieur bien conditionnés. Nous en avons gouté et nous les trouvons bons. C’est probable qu’en automne j’aurai besoin encore de vin blanc de la meme espece, parce que c’est du blanc dont nous faisons notre principale consommation. Je conterai toujours qu’en m’adressant à vous vous pourrez m’en trouver de la meilleure qualité. Ayez la bonté de m’envoyer la memoire pour la derniere, et de tirer sur moi pour le montant, et votre traite sera payée. Je suis, avec bien des  remerciements pour vos attentions, et votre exactitude, Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

